         Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
THOMAS LENAHAN,                                       :

                             Plaintiff,                :

                    v.                                 :
                                                                 MEMORANDUM AND ORDER
CITY OF NEW YORK, et al.,                              :
                                                                         17-CV-6734 (AJN) (KNF)
                           Defendants.                :
----------------------------------------------------- X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


           Before the Court is the defendants’ motion, pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure, “for an Order striking (i) Plaintiff’s discovery demands dated February 23, 2021

and March 5, 2021 and (ii) Plaintiff’s Demand for Interrogatories and Admissions dated March

8, 2021, or, in the alternative, for an extension of the discovery deadline to May 17, 2021.” The

plaintiff did not oppose the motion.

                                      DEFENDANTS’ CONTENTIONS

           The defendants assert:

           On March 2, 2021, the Law Department received Plaintiff’s untitled discovery
           demands dated February 23, 2021, which sought information and documents, and
           arrived in an envelope postmarked February 25, 2020. 1 Thomas Decl. at ¶ 5.
           However, due to COVID-19-related restrictions in the office that hampered more
           timely delivery of papers to assigned attorneys, Defendant’s counsel did not receive
           Plaintiff’s February 23, 2021 discovery demands until March 9, 2021. Id.
           Subsequently, on March 16, 2021, Defendants received a package from Plaintiff
           containing a letter dated March 5, 2021 seeking documents and information and
           Plaintiff’s Demand for Interrogatories and Admissions dated March 8, 2021, both
           of which arrived in an envelope postmarked March 10, 2020. Id. at ¶ 6. In order to
           respond to some of Plaintiff’s discovery demands and requests for admissions,
           DOC and/or the DOC’s counsel must submit requests for information/documents
           to relevant personnel at various DOC facilities, await a response from such
           personnel, review any documents that are located, and, if necessary, redact and

1
    The plaintiff’s February 23, 2021 discovery request is postmarked February 25, 2021, not February 25, 2020.

                                                           1
      Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 2 of 6




       produce them to Plaintiff. Id. at ¶¶ 8-9. Because this process is likely to take several
       weeks, Defendants could not have timely responded to Plaintiff’s discovery
       demands (i.e., before April 1, 2021). Id.

According to the defendants, the plaintiff “mailed (and, thus served) one set of discovery

requests on February 25, 2021 and another on March 10, 2021,” and their responses were due 33

days later, on March 30 and April 12, 2021, respectively, pursuant to Fed. R. Civ. P. 6(d),

making the plaintiff’s requests untimely. Moreover, the defendants “did not receive Plaintiff’s

requests until March 2 and March 16, 2021, and Defendant’s counsel only became aware of the

former demand on March 9, 2021. Thus, although Plaintiff’s first set of demands was served

timely, the delay in delivery affords Defendants less than the thirty-three days contemplated by

the Federal Rules for a response.” The defendants request an “order striking Plaintiff’s

discovery requests (except to the extent that they overlap with the discovery requests at issue in

Plaintiff’s pending objections to the Court’s December 1, 2020 Order), or, in the alternative,

extending the close of fact discovery.” Alternatively, the defendants request “approximately 45

days” to complete all outstanding discovery and the timing of the plaintiff’s requests justify the

time extension.

       In support of their motion, the defendants submitted a declaration by their attorney

Copatrick Thomas (“Thomas”) who states, in pertinent paragraphs:

       5. On March 2, 2021, the Law Department received Plaintiff’s untitled discovery
       demands dated February 23, 2021, a copy of which is annexed hereto as Exhibit A.
       These discovery demands – seeking both information and documents – arrived in
       an envelope postmarked February 25, 2020. Due to COVID-19-related restrictions
       in the office that hampered more timely delivery of papers to assigned attorneys, I
       did not personally receive Plaintiff’s February 23, 2021 discovery demands until
       March 9, 2021. 6. On March 16, 2021, I received a package from Plaintiff
       containing a letter dated March 5, 2021 and Plaintiff’s Demand for Interrogatories
       and Admissions dated March 8, 2021, a copy of which is annexed hereto as Exhibit
       B. These papers arrived in an envelope postmarked March 10, 2020 [sic]. 7. In his
       March 5 letter, Plaintiff seeks certain documents and information, while item
       number 10 of his Interrogatories seeks addresses and telephone numbers for five

                                                  2
      Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 3 of 6




       individuals. His request for admissions also request [sic] Defendants to deny or
       confirm certain factual information which has not been the subject of any discovery
       to date. 8. I am informed that, in order to respond to Plaintiff’s discovery demands
       and requests for admissions, DOC must submit requests for information/documents
       to relevant personnel at various DOC facilities, and thereafter await a response from
       such personnel. This process is likely to take several weeks, in part because many
       DOC employees continue to work remotely due to the COVID-19 pandemic and,
       therefore, do not have ready access to the requested documents or sources of the
       requested information. 9. Upon receipt of any potentially relevant documents, DOC
       and/or the Law Department must review the documents and, if necessary, redact
       and produce them to Plaintiff. This process is likely to take one to two weeks. 10.
       Given these timeframes, upon receiving Plaintiff’s discovery demands on March 2,
       2021 and March 16, 2021 (and upon only becoming aware of the former demand
       on March 9, 2021).

                                  LEGAL STANDARD

       A party or any person from whom discovery is sought may move for a protective
       order in the court where the action is pending -- or as an alternative on matters
       relating to a deposition, in the court for the district where the deposition will be
       taken. The motion must include a certification that the movant has in good faith
       conferred or attempted to confer with other affected parties in an effort to resolve
       the dispute without court action. The court may, for good cause, issue an order to
       protect a party or person from annoyance, embarrassment, oppression, or undue
       burden or expense, including . . . forbidding the disclosure or discovery.

       Fed. R. Civ. P. 26(c)(1)(A).

“[T]he party seeking a protective order has the burden of showing that good cause exists for

issuance of that order.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004)

(citation omitted).


                          APPLICATION OF LEGAL STANDARD


       The defendants’ motion does not include, as required by Fed. R. Civ. P. 26(c)(1), “a

certification that the movant has in good faith conferred or attempted to confer with other

affected parties in an effort to resolve the dispute without court action.” Thus, denial of the

defendants’ motion on this procedural ground is warranted.



                                                 3
      Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 4 of 6




       The defendants do not assert that good cause exists to protect them “from annoyance,

embarrassment, oppression, or undue burden or expense,” as contemplated by Fed. R. Civ. P.

26(c). Not having asserted any of the bases for protection under Fed. R. Civ. P. 26(c), the

defendants failed to carry their burden of showing that good cause exists to protect them “from

annoyance, embarrassment, oppression, or undue burden or expense.”


       The defendants seek relief not contemplated by Fed. R. Civ. P. 26(c) governing

protective orders, namely, “striking plaintiffs’ discovery requests” because “Plaintiff did not

serve them sufficiently in advance to allow Defendants time to respond prior to the April 1, 2021

discovery deadline.” Although the defendants request an “order striking Plaintiff’s discovery

requests (except to the extent that they overlap with the discovery requests at issue in Plaintiff’s

pending objections to the Court’s December 1, 2020 Order),” they do not identify what requests,

if any, “overlap with the discovery requests at issue in Plaintiff’s pending objections to the

Court’s December 1, 2020 Order.”


       The defendants concede that “Plaintiff’s first set of demands was served timely,” but

argue their attorney did not receive the plaintiff’s February 23, 2021 discovery requests until

March 9, 2021 “due to COVID-19-related restrictions in the office that hampered more timely

delivery of papers to assigned attorneys.” In his declaration, Thomas failed to: (a) identify the

nature and extent of “COVID-19 related restrictions in the office” that “hampered” delivery of

the plaintiff’s February 23, 2021 discovery requests that were received by the Law Department

on March 2, 2021; or (b) provide any details explaining why it took one week for Thomas to

“personally receive Plaintiff’s February 23, 2021 discovery demands [on] March 9, 2021.” The

defendants do not make citation to any binding authority in support of their argument that,



                                                  4
      Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 5 of 6




“although Plaintiff’s first set of demands was served timely, the delay in delivery affords

Defendants less than the thirty-three days contemplated by the Federal Rules for a response.”


       The defendants assert that “Plaintiff’s second discovery request is untimely, as it was not

served sufficiently in advance to allow Defendants to respond prior to the April 1, 2021

discovery deadline.” The plaintiff’s March 5, 2021 discovery requests seek personal identifying

information for certain persons, as well as information based on the defendants’ responses to the

plaintiff’s discovery requests and Thomas’s “February 5” letter, in which Thomas stated that the

plaintiff has “two weeks to respond to your correspondence, but [the plaintiff] received the

envelope on February 10, 2021 and went to work immediately.” In light of the defendants’

previous failures to respond to the plaintiff’s discovery demands, as illustrated by the plaintiff’s

successful motion to compel, and litigation delay caused by the defendants’ conduct, the Court is

not convinced that the defendants established good cause warranting “striking” of the plaintiff’s

“second discovery request” as untimely.

       Although the Court indicated previously its reluctance to entertain requests for extensions

of time to complete discovery, it is mindful of “a strong preference for resolving disputes on the

merits” in this circuit. New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005) (citation omitted).

In exercising its discretion to manage its own docket, the Court extends time, 45 days from the

date of this order, for the defendants to respond to the plaintiff’s discovery requests subject to

this motion.




                                                  5
      Case 1:17-cv-06734-AJN-KNF Document 119 Filed 07/21/21 Page 6 of 6




                                       CONCLUSION

       For the foregoing reasons, the defendants’ motion for a protective order, Docket Entry

No. 115, is denied.

         The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                          SO ORDERED:
       July 21, 2021




                                               6
